ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM
hOn February 22, 2013, we accepted a petition for consent discipline and suspended respondent, Alan Dean Alario, II, for a period of one year and one day, fully deferred, subject to the conditions set forth in the petition for consent discipline. In re: Alario, 13-0166 (La. 2/22/13), 109 So.3d 344 (“Alario I”). In this matter, respondent and the Office of Disciplinary Counsel jointly seek to make the deferred suspension executory. The parties represent that respondent is no longer in compliance with the conditions placed on the deferral of his suspension in Alario I, and he no longer wishes to comply with these conditions, so he freely and voluntarily consents to the imposition of his previously deferred suspension.
We agree that under these circumstances, the imposition of Alario I’s fully deferred one year and one day suspension is warranted. Accordingly, we will make the previously deferred suspension immediately executory.
DECREE
For the reasons assigned, the previously deferred suspension imposed in In re: Alario, 13-0166 (La. 2/22/13), 109 So.3d 344, is hereby made immediately executo-ry. All costs and expenses in the matter are assessed against respondent, Alan D. Alario, II, Louisiana Bar Roll number 26780, in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.